IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 97-50437
                           Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

ENRIQUE HERNANDEZ-SILVA,

                                          Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. P-96-CR-90-1
                        - - - - - - - - - -
                         February 26, 1998
Before KING, HIGGINBOTHAM and DAVIS, Circuit Judges.

PER CURIAM:*

     Enrique Hernandez-Silva appeals his jury conviction for

possession of marijuana with intent to distribute in violation of

21 U.S.C. § 841.    Hernandez-Silva argues that the evidence

presented by the Government was insufficient to support his

conviction.    He maintains that the Government did not present

sufficient evidence that he knew that the vehicle he was driving

contained marijuana in hidden compartments.    We have reviewed the

record and find that Hernandez-Silva has not shown that “the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 97-50437
                               -2-

record is devoid of evidence pointing to guilt, or . . . the

evidence on a key element of the offense [is] so tenuous that a

conviction would be shocking.”   See United States v. Pierre, 958

F.2d 1304, 1310 (5th Cir. 1992)(en banc).

     AFFIRMED.